DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 July 2021.  In view of this communication, claims 1-7 are now pending in the application, with claims 5-7 being withdrawn from further consideration.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalie D. Kadievitch (Reg. No. 34,196) on 03 August 2021.
The application has been amended as follows: 
Claims 5-7 are canceled.
Response to Arguments
The Applicant’s arguments, filed 02 July 2021, have been fully considered and are persuasive.
The Applicant’s arguments allege that the cited prior art, Matsuoka, does not disclose closed magnet holes that are separated from the recesses in the outer circumferential surface of the rotor, as now recited in claim 1.  Since the magnet holes and recesses of Matsuoka are connected to one another, this argument is persuasive 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-4 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a rotor of a magnet-embedded electric motor comprising: 
a rotor core fixed to the shaft; and 
a magnet fixed in the rotor core; 
wherein the rotor core includes a first tubular member and a second tubular member coaxially fixed to the shaft, 
the first tubular member includes a plurality of magnet fixing holes each with a magnet fixed by magnet fixing agent, and a recess formed in a region between the magnet fixing holes in an outer circumferential surface and extending along the rotation axis, 

each magnet fixing hole included in the first tubular member and the second tubular member has a closed shape in cross section perpendicular to the rotation axis so that the magnet is arranged inside the magnet fixing hole, and is formed inside each tubular member, 
the recess is formed away from the magnet fixing hole in the outer circumferential surface of the first tubular member, 
the magnet fixing hole includes an arrangement region where the magnet is arranged, and an escape region formed on a side of the arrangement region and having a size configured to allow the magnet fixing agent to accumulate, and 
the second tubular member is fixed offset from the first tubular member in a circumferential direction so that the arrangement region of the first tubular member communicates with the arrangement region of the second tubular member and the recess of the first tubular member communicates with the escape region of the second tubular member.
The prior art does not disclose the combination of limitations now recited in claim 1, above.  Specifically, the prior art does not disclose both closed magnet holes and separate recesses that overlap with the escape regions of the other tubular member.  Thus, the combination of limitations recited in claim 1 is neither anticipated nor rendered obvious by the prior art, and the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Michael Andrews/
Primary Examiner, Art Unit 2834